Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Claims 1-13 in the reply filed on 7/28/22 is acknowledged.
Drawings
The drawings are objected to because some of the numbers are illegible.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Green [US Pat. 5069230].
Green discloses:
Regarding claim 1.
A smoker appliance [Fig. 3] including 
a body assembly [12 and 14] providing an air flow path extending between an air inlet opening [40] and an air outlet opening [22], 
a combustion bowl [formed by 70 and 68] mounted in the body assembly and having a combustion space [72] to receive material to be burnt to provide smoke, the bowl having a bowl opening [top of 70] providing for the flow of smoke from the combustion space to the path [“the heating element 74 is energized by current transmitted through the brushes 84 and 85 and slip rings 80 and 81 to cause burning of combustible material within zone 72 producing smoke which thermally rise for exhaust from the upper end of the annular wall 70 enclosing the zone 7,” Col. 6 lines 19-24]; 
a motor [54] and air flow generator [110] mounted on the body assembly, the air flow generator being operable to cause air to pass along the path from the inlet opening to the outlet opening and thereby draw smoke from the combustion space into the path for delivery to the outlet opening [Col. 4 lines 20-21 and 29-38; Col. 6 lines 5-15]; and 
wherein the bowl has a side wall [70], and the body assembly has a side wall  [side wall of 14] that surrounds a port within which the bowl is received [Fig. 3 shows the wall of 14 surrounding the space, in the interior of 14, where the bowl is received], with the body assembly side wall and bowl side wall being spaced [Fig. 3] so as to provide an insulation space between the body assembly side wall and the bowl side wall to inhibit the transfer of heat from the bowl to the body assembly [Fig. 3 shows the space between the bowl and body assembly side walls. This space, being filled with air, acts to inhibit heat transfer and provide an insulation space compared with a configuration where the two sidewalls are in direct contact].
Regarding claim 2.
the insulation space surrounds the bowl [Fig. 3 shows the bowl walls 68 and 70 surrounded by the insulation space].


Claim(s) 1-3, 9-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Polyscience  “The Smoking Gun” [manual, 2012; hereinafter “Polyscience”].
Polyscience discloses:
Regarding claim 1.
A smoker appliance [Annotated Fig. from Page 5] including 
a body assembly [Annotated fig. below, including the ”plastic body” and “metal barrel,” see e.g. Page] providing an air flow path extending between an air inlet opening [at rear and sides of body assembly; see Page 6 which discloses the side and rear as the locations of the vents, which become inlets in operation] and an air outlet opening [through flexible tube, see Annotated Fig.], 

    PNG
    media_image1.png
    557
    787
    media_image1.png
    Greyscale

a combustion bowl [“stainless steel mesh filter”] mounted in the body assembly and having a combustion space [the interior of the bowl, see Page 6, “Operation,” steps 1 and 3] to receive material to be burnt to provide smoke [“smoking materials,” step 1, Page 6, the bowl having a bowl opening [open top of bowl, see images on Page 6] providing for the flow of smoke from the combustion space to the path [step 4: “apply smoke to the food product,” Page 6]; 
a motor [the device uses batteries to power “metallic fan blades,” see Page 4 Column 2; thus a motor of some type must inherently be present to convert the electrical energy to mechanical energy for rotating the blades] and air flow generator [“fan blades,” Page 4] mounted on the body assembly [in “plastic body,” Page 4, column 2] , the air flow generator being operable to cause air to pass along the path from the inlet opening to the outlet opening and thereby draw smoke from the combustion space into the path for delivery to the outlet opening [smoke moves from the chamber to the outlet, with air entering from the inlet(s); thus the fan causes air to move along the path from the inlet to the outlet opening while drawing smoke from the combustion space]; and 
wherein the bowl has a side wall [formed by the mesh filter], and the body assembly has a side wall  [side wall of body assembly, which is generally cylindrical] that surrounds a port within which the bowl is received [the port being the opening into which the screen is placed; see Page 7, third paragraph], with the body assembly side wall and bowl side wall being spaced [Fig.] so as to provide an insulation space between the body assembly side wall and the bowl side wall to inhibit the transfer of heat from the bowl to the body assembly [due to their different shapes, there is necessarily a space between the bowl and body assembly side walls. This space, being filled with air, acts to inhibit heat transfer and provide an insulation space compared with a configuration where the two sidewalls are in direct contact].

Regarding claim 2.
the insulation space surrounds the bowl [the fig. shows the bowl being shaped such that its sides and bottom are not in contact with the body but instead with the “insulation space”].
Regarding claim 3.
 the bowl is removably mounted in the port [“remove the stainless steel mesh filter for cleaning,” Page 7].

Regarding claim 9.
the motor and air flow generator have a rotational axis, with the flow path including a first passage extending from the inlet opening to the air flow generator, and a second passage extending from the air flow generator to the outlet opening, with each of the passages having a major direction of extension generally parallel to said rotational axis [see annotated Fig. ii below. Note that the directions are “generally” parallel as indicated].

    PNG
    media_image2.png
    557
    789
    media_image2.png
    Greyscale

Regarding claim 10.
the insulation space communicates with the first passage to provide for air flow through the insulation space to the first passage [by definition, air flow must travel from the smoking chamber to the second passage/ outlet, and, as shown and defined above, the first passage is between the smoking chamber and second passage. Thus, the insulation space around the smoking chamber communicates with the first passage on its way to the outlet]

Regarding claim 11.
the appliance has a base upon which the appliance can rest on a generally horizontal surface [Annotated Fig. iii below; notice support may be required, but the appliance is capable of resting on a horizontal surface as indicated by the dotted line], 

    PNG
    media_image3.png
    513
    707
    media_image3.png
    Greyscale

so as to extend upwardly from the horizontal surface [Fig. iii] with the second passage having a portion adjacent the air flow generator [the rightmost part of the second passage, Fig. iii above], and with the second passage portion being located below the air flow generator [Fig. ii above, where the air flow generator is along the first passage in Fig. ii].

Regarding claim 12
the second passage portion is located at least partly lower than the outlet opening [Fig. iii above shows the second passage located below the outlet opening in the position pictured], when the appliance is resting on the generally horizontal surface.

Regarding claim 13
the bowl opening communicates with the first passage [air enters at the start of the first passage and moves toward the bowl opening where the combustion material lies; alternately, smoke may vent from the side and rear if there is excess smoke, as in Page 6 “Note”, also indicating this communication].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Polyscience in view of Robbins [US 4374489 A].
Polyscience discloses the device set forth above, including the bowl being releasably secured to the body wall [see Page 7] but fails to disclose a clip.
However, Robbins teaches, in a smoking appliance [Fig. 1], a bowl [2] wherein the appliance includes a clip [11 and 12] releasably securing the bowl to the body wall [sidewall of 3]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the apparatus of Polyscience by using a clip to releasably secure the bowl to the body wall as taught by Robbins in order to firmly but releasably hold the bowl in place, ensuring a tight fit.


Claim(s) 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Green.
Green discloses
Regarding claim 5.
the body assembly includes a body portion [16] within which the motor is located, and a barrel [14] attached to the body portion, with the barrel having the port, flow path,Fig. 3 shows the port receiving 70 and outlet opening 22, and thus the flow path upward from 40 to 22, being in the barrel 14].
	Green discloses inlet opening 40 being in the body portion, not the barrel. However since the inlet opening is formed by the barrel being moved upward, It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the invention of Green by forming the inlet opening in the barrel itself instead of the body portion, because this amounts to a simple rearrangement of parts [shifting the position of the vent 40 from the body portion to the barrel would not alter the operation of the device because air would enter at the same location, and air flow would be adjustable in the identical manner to the apparatus of Green, by moving up element 14 so that the vent is exposed. There would be the added advantage of improving the solidity of base part 12]. See MPEP 2144.04.VI.C. 

Green further discloses:
Regarding claim 6.
the barrel is removably attached to the body portion [14 is removably attached to 12 via threading 36].

Regarding claim 7.
The appliance of claim 6, wherein the body portion has a longitudinal axis [up-down in Fig. 3], with the barrel moved angularly about said axis for attachment and removal with respect to the body portion [the barrel is moved angularly--rotated--for attachment and removal with respect to the body portion 12, via threading 36].

Regarding claim 8.
The appliance of claim 5, wherein a seal connects the body portion and the barrel to at least inhibit smoke escaping from the air flow path [Until the two are partially unscrewed to reveal the vent, the body portion and barrel are connected by a seal. Once the vent is exposed, other than vent 40, the threaded cooperation between 14 and 16 is sealed in that air does not enter/leave other than along the intended path].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Blevins (Cited on Applicant’s IDS) cites a smoker with body assembly, inlet, outlet, motor, air flow generator, and bowl. Pearlman [US Pat. 4164230] and Ruff et a.[US 2008/0029107 A1] also teach a smoking device with a bowl.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN MCGRATH whose telephone number is (571)270-0674. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HELENA KOSANOVIC can be reached on (571) 272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN E MCGRATH/Primary Examiner, Art Unit 3761